Wallace, J.
On tbe 26th day of February, 1883, tbe defendant Farrelly, with others, intending to form a limited partnership in which Farrelly was to bé a special partner and *389the others general partners, executed a certificate in the form required by the laws of New Jersey, where the partnership business was to be carried on, which recited that the amount of capital contributed to the common stock by said Farrelly was the sum of $2,500, and that the partnership was to commence on that day. Unless a limited partnership was formed pursuant to the statutes of New Jersey, the defendant Farrelly is liable to the plaintiff upon the demand in suit as a general partner. The question is whether the statutes of New Jersey was complied with.
The revised laws of New Jersey provide that such partnership may consist of one or more persons who shall be called general partners, and of one or more persons who shall be called special partners, and who “shall contribute in actual cash payments a specific sum as capital t© the common stock' that a certificate shall be signed by several persons, reciting, among other things, the amount of capital which shall have been contributed by the special partner; that this certificate be filed in the office of the county clerk, and that there shall be filed with the certificate an affidavit of a general partner stating that the sums specified in the certificate to have been contributed by each of the special partners to the common stock “ have been actually and in good faith paid in cash.” The laws also provide that if any false statement be made in such certificate or affidavit, all the persons interested in such partnership shall be hable for all engagements thereof as general partners. February 26, 1888, the certificate was acknowledged according to law, and, together with an affidavit of one of the general partners, verified on that day in form according t© statute, was filed in the office of the proper clerk. At this time Farrelly had not contributed any actual cash payment as capital, except by drawing his cheek for the sum of $2,500 on a New Tork city bank and delivering it to one of the general partners. His check was good for the amount, he having at the time a large balance to' his favor at the bank upon which it was drawn. The time when the check was delivered was after banking *390hours, and it was retained by the person to whom Earrelly delivered it until the 26th day of March thereafter. The check was not presented to the bank or used in the meantime, and on the 26 th day of March was returned to Earrelly unpaid. Thereupon Earrelly drew a check for $5,000 intended to cover the amount of the original check, and a loan to the partnership ©f $2,500 in addition, which check was delivered to one of the firm, deposited to the credit of the firm and the firm received the avails thereof.
It must be held that no actual cash payment had been contributed by Earrelly to the .partnership when the certificate was filed. Similar statutes authorizing the creation of limited partnerships exist in several of the states of the union, and have been the subject of judicial exposition. It is the well-settled doctrine that one who has not strictly complied with the requisitions of such statutes cannot claim exemption as a special partner from liability for the debts of the firm of which he is a member; and that his liability as a general partner is fixed if he has omitted to make his contribution to the capital of the firm in the mode required by the true construction of the statute. When the statute requires the contribution to be made in actual cash payments, nothing but money will satisfy its meaning.
In the case of Haggerty agt. Forster (103 Mass., 17), in speaking of such a statute, the court used this language: “The statute is plain and explicit. It requires payment to be made when a certificate is signed, acknowledged and recorded as the foundation of the partnership; and this certificate must recite what has been done, and not that which is executory. Its object is to provide a fund on the day the company is formed, to be thereafter subject to no contingencies or losses except those which come from the proper business of the partnership. The use of the phrase, ‘actual cash payments,’ is entitled to significance ; it is wisely intended to exclude a construction -by which commercial securities of any description short of cash may be regarded by the aid of mercantile usage or otherwise as sub*391stantially equivalent to cash, and to remove from all parties the temptation to evade its requirements in this respect.”
In Durant agt. Abendroth (69 N. Y., 148), where such a statute was under consideration by the court of appeals, the court said: “ The statute peremptorily requires an affidavit that the capital has been actually paid in cash. * * * The object of this provision is to secure certainty and to prevent equivocal transactions in the formation of these partnerships. Nothing but cash satisfies its requirements. No engagement or security, however good, can be substituted even temporarily.”
In Van Ingen agt. Whitman (62 N. Y., 513), it was held that a contribution in credits or in any other thing except cash, however convertible at the time into money, is not a compliance with the statute.
It would hardly be contended that the delivery of a check by the special partner, payable at a future day, would meet the requirements of the statute. It is urged, however, that the delivery of a check, payable at sight, is equivalent to an appropriation of a cash fund to the capital of the partnership, and is, therefore, a substantial compliance with the statute. If, instead of handing over the money, the special partner should deposit the amount of his contribution in a bank to the credit of the firm, or with a third person, so as to part with all control over it by himself exclusively and enable the general partners to appropriate it, it might well be urged that this would be a sufficient compliance with the statute. A sum may be deemed to be paid or contributed in cash when the money is placed within the absolute control of the person who is to receive it, although not within his manual custody. But where a check is drawn for the benefit of the payee upon a bank in which the drawer has a deposit, and is delivered to the payee, the latter does not acquire even an equitable lien upon the fund in bank. The relations between a banker and depositor to whose credit money is placed is the ordinary relation of debtor and creditor, and has been universally so regarded since the question was elaborately discussed and decided in the house of lords in the case of Foley agt. Hill (2 Clark & Finnelly, 28). It is equally well settled that an assignment of a part of a debt will not bind *392the creditor either in equity or at law, nor deprive him of the right to pay the whole to the assignor after notice that part has been transferred to the assignee (Mandeville agt. Welsh, 5 Whed., 227; Gibson agt. Cooke, 20 Pick., 15; Hopkins agt. Beebe, 2 Casey, 85; Gibson agt. Finnley, 2 Md. Ch., 75), and because the right of the depositor against a bank is merely that of a creditor, and an assignment of part of the deposit is not an equitable assignment of any interest in the fund, a bill of exchange or check before acceptance does not operate as a transfer of the funds of the drawer in the hands of the drawee, nor create any lien thereon (Chapman agt. White, 6 N. Y., 412).
The holder of a bank check cannot sue the bank for refusing payment in the absence of proof that it was accepted by the bank or charged against the drawer (Bank of the Republic agt. Millard, 10 Wall., 152; First National Bank agt. Whitman, 94 U. S., 343).
A check is but an order on a depositary directing him to pay a certain sum to the payee or bearer. The drawer can intercept its payment at any time before actual payment or acceptance by the drawee. It does not furnish to the payee a fund which is subject to his exclusive control. It may be regarded by mercantile usage as equivalent to a cash payment; it may be convertible immediately into money; but its delivery to the general partners is not the payment in actual cash which is contemplated by the statute. No better illustration of the danger that would attend such a loose construction of the statute as would permit the terms “ actual cash payment ” to be fulfilled by the delivery of a check, payable at sight to the general partners, could be suggested than is shown by the facts of this case. Although the affidavit filed with the certificate stated that the contribution of the special partner had been actually and in good faith paid in cash, the money was not realized until a month subsequent to the filing of the affidavit There may not have been any intentional bad faith in the transaction, but if it should be permitted to stand the purpose of the statute would be wholly frustrated.
Judgment is ordered ffir the plaintiff.